UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                                No. 97-10263
                              Summary Calendar


                             GERALD GLASSCOCK,

                                                     Plaintiff-Appellant,


                                  VERSUS


                              CITY OF DALLAS,

                                                      Defendant-Appellee.




           Appeal from the United States District Court
                For the Northern District of Texas
                              (3:96-CV-366-H)
                              January 7, 1998


Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM*:

      Plaintiff-Appellant     Gerald   Glasscock,    an   employee   of   the

Dallas   Water   Utilities     Department   (DWU),    alleged   claims     of

discrimination in violation of the American with Disabilities Act,

42 U.S.C. § 12112 et seq., and the Rehabilitation Act of 1973, 29

U.S.C. § 701 et seq. against his employer.       On September 16, 1994,


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Glasscock refused to take a drug/alcohol test ordered by Charles

Stringer, the DWU Division Manager.   By letter dated October 14,

1994, Stringer terminated Glasscock for insurbordination because he

had refused to take the drug/alcohol test. On February 14, 1997,

the district court heard oral arguments for the parties and granted

summary judgment in favor of the City of Dallas.

     After carefully reviewing the briefs, record excerpts, and

relevant portions of the record itself, we find no reversible

error. Assuming arguendo that Glasscock established a prima facie

case, he failed to show that the City of Dallas’s legitimate,

nondiscriminatory reason for terminating Glasscock was pretext for

discrimination. Accordingly, the judgment of the district court is

AFFIRMED.




                                2